 In the Matter of A. R.BENUA, Lours P. BENUA,A. R. BENUA, TRUSTEEFOR THOMAS R. BENUA,AND A.R. BENUA,TRUSTEE FOR RICHARD S.BENUA,CO-PARTNERS,D/B/A THEEBCO MANUFACTURING COMPANYandUNITED ELECTRICAL,RADIOANDMACHINEWORKERS OFAMERICA, C. I.O.Cases Nos. 9-C-2096 and .9-R-1744.-Decided Apeil 10, 1946DECISIONANDORDEROn September 25, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceedings, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand that it had not engaged in unfair labor practices by the dischargeofWilbur Reimer, and recommending that it cease and desist fromthe unfair labor practices found, that it take certain affirmative action,as set forth in the copy of the Intermediate Report annexed hereto,and that the complaint be dismissed as to Reinier.The Trial Exam-iner further found that, as alleged in the Union's Objections, therespondent had interfered with the election conducted under theauspices of the Board among the respondent's employees for the pur-pose of determining a collective bargaining representative, and rec-ommended that the election be set aside.Thereafter, the respondentand counsel for the Board filed exceptions to the Intermediate Reportand supporting briefs.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.On March 21, 1946, the Board at Wash-ington, D. C., heard oral argument, in which the respondent and theUnion participated.The Board has considered the Intermediate Report, the exceptionsand briefs filed by the parties, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner insofar as they are consistent with our Decision andOrder hereinafter set forth.1.The Trial Examiner has found that the respondent violated Sec-tion 8 (1) of the Act by the conduct of Foremen Parry and Moore.67 N. L. R. B, No. 29.210 THE EBCO MANUFACTURING COMPANY211As detailed in the Intermediate Report, on the day of the election,Parry removed one of the three pro-union buttons, which employeeFaller, who was ineligible to vote in the election, was wearing on hiscoat, and asked Faller if he wished to change the button to indicateFaller's opposition to the Union.Faller, however, immediatelyretrieved the button in its original form, replaced it on his coat, andcontinued to wear it.Shortly thereafter, Parry remarked to a groupof employees that if the Union were successful, the employees wouldhave to pay $25 each to become members thereof.Later, after theUnion had lost the election, Foreman Moore remarked to union mem-ber Krebs, "Well I guess you will give up your Union activities."While neither we nor the respondent, as stated by its counsel at theoral argument before the Board, condone the conduct of Parry andMoore, the record indicates, and we find, that Parry's indiscretionamounted to no more than friendly "horseplay" and was so regarded,and that the remark by Moore, who had just recently been promotedto the position of foreman, was also made in a jocular spirit.Althoughwe might reach a different conclusion under other circumstances, onthe basis of this record, we are unable to find that the conduct inquestion amounted to interference, restraint, and coercion within themeaning of the Act. The Trial Examiner's finding in this respectis hereby reversed.2.We agree with the Trial Examiner's finding that the respondent'sletter of May 22, 1945, was notper .seviolative of the Act. The TrialExaminer further found that this letter, construed in the light of theabove-described conduct of Foremen Parry and Moore, acquired acoercive meaning and hence was violative of the Act. In view ofour findings above with respect to the conduct of Parry and Moore,there is no longer any basis for the Trial Examiner's finding and it ishereby accordingly reversed.3.The Trial Examiner found that the no-solicitation rule promul-gated on November 6, 1944, was violative of the Act insofar as it pro-hibited union activities on the respondent's premises during the em-ployees' non-working time.As set forth in the Intermediate Report,this rule was rescinded by the respondent about 3 weeks before the elec-tion and was succeeded by a rule which restricted the prohibition to theemployees' working time.While we agree with the Trial Examinerthat the November 6 rule constituted an unlawful restraint upon theemployees' exercise of the rights guaranteed by the Act, we are of theopinion that, under the circumstances herein disclosed, it would noteffectuate the policies of the Act to issue an order with respect thereto.4.We agree with the Trial Examiner that Reinier's discharge wasnot discriminatory. In view of our other findings herein, we shall dis-miss the complaint in its entirety. 212DECISIONSOF NATIONALLABOR RELATIONS BOARD5.In view of the foregoing, we find, contrary to the Trial Examiner,that the record does not sustain the allegations in the Union's Objec-tions that the respondent interfered with the election.We shall ac-cordingly overrule the Union's Objections to the election, and dismissits petition for investigation and certification of representatives.ORDERUpon the basis of the entire record in the case, and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the complaint issued againstthe respondent, A. R. Benua, Louis P. Benua, A. R. Benua, Trusteefor Thomas R. Benua, and A. R. Benua, Trustee for Richard S. Benua,Co-Partners, d/b/a The Ebco Manufacturing Company, Columbus,Ohio, be, and it hereby is, dismissed in its entirety.IT Is FURTHER HEREBY ORDERED that the petition for investigationand certification of representatives of employees of A. R. Benua, LouisP. Benua, A. R. Benua, Trustee for Thomas R. Benua, and A. R.Benua, Trustee for Richard S. Benua, Co-Partners, d/b/a The EbcoManufacturing Company, Columbus, Ohio, filed by United Electrical,Radio and Machine Workers of America, C. I. 0., in Case No. 9-R-1744, be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMessrs James A. ShawandHerbert J. Nester,for the Board.Mr. Carl TangemanandMr. W. I. Vorys,ofVorys, Sater, Seymour & Pease,of Columbus, Ohio, for the respondent.Mr. Paul Dunman,of Columbus, Ohio, for the Union.STATEMENT OF THE CASEOn February 22, 1945, United Electrical, Radio & Machine Workers of America,C. I. 0., herein called the Union, filed with the Regional Director for the NinthRegion a petition 1 alleging that a question affecting commerce had arisen re-specting the representation for the purpose of collective bargaining of the em-ployees of A. R. Benua, Louis P. Benua, A. R. Benua, trustee for Thomas R. Benua,and A. R. Benua, trustee for Richard S. Benua, co-partners, d/b/a The EbcoManufacturing Company, Columbus, Ohio, herein called the respondent, and re-questingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Pursuant to a hearing on the petition, held on March 26, 1945, the NationalLabor Relations Board, herein called the Board, on May 5 issued its Decision andDirection of Election in which it directed that an election by secret ballot be heldto determine whether or not certain of the respondent's employees desired to1 The EbcoManufacturing CompanyandUnited Electrical,Radio andMachine Workersof America, C. I.0., Case No. 9-R-1744 THE EBCO MANUFACTURING COMPANY213be represented for the purposes of collective bargaining by the Union.On May 25,an election was conducted at the respondent's plant in Columbus, Ohio, amongthe production and maintenance employees, excluding office and clerical em-ployees, foremen, assistant foremen or group leaders, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend such action.A tally of votes showed that a majority of these employees voted against theUnion.'On June 1, the Union filed objections to the election, and on June 5, filed asecond amended charge3 alleging that the respondent, by the conduct referredto in its objections, and by other acts, had committed unfair labor practiceswithin the meaning of Section 8 (1) and (3) of the Act.The Regional Director's Report, dated June 29, found that certain of theobjections raised substantial and material issues with respect to the election,and recommended that the Board direct a hearing thereon. On July 18, theBoard issued an order directing a hearing on the objections and consolidatingCase No 9-R-1744 with Case No. 9-C-2096 for the purposes of the hearing. OnJuly 25, the Board, by the Regional Director, issued a complaint 4 alleging thatthe respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act. Copies of the complaint, accompanied by notice of hearingthereon, and on the objections, were duly served upon the respondent and theUnion.With respect to the unfair labor practices the complaint alleged, in substance,that the respondent (1) from on or about August 19, 1944, questioned employeesconcerning their union affiliation, urged them to refrain from joining the Union,promulgated a discriminatory rule regarding solicitation in the plant, dis-tributed printed matter opposing the Union, and permitted the preparation anddistribution in the plant of anti-union placards and printed matter, and (2)on or about November 2, 1944, discharged Wilbur Reinier and thereafter refusedto reinstate him, because of his membership in and activities in behalf of theUnion.On August 17, 1945, during the course of the hearing, the respondent filed itsanswer admitting some of the allegations of the complaint but denying that ithad engaged in any unfair labor practices.Pursuant to notice, a hearing was held on August 14, 17, 18, and 20, 1945, atColumbus, Ohio, before Horace A. Ruckel, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner. The Board and the respondentwere represented by counsel, and participated in the hearing.The Union wasrepresented by an organizer.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the conclusion of the Board's case the undersigned de-nied a motion by counsel for the respondent to dismiss the complaint in its en-tirety, but granted, over objection by Board's counsel, a motion to dismiss theThe vote was as follows :Approximate number of eligible voters----------------------------------166Votes cast for the Union -----------------------------------------------73Votes cast against the Union-------------------------------------------79Valid votes counted----------------------------------------------------152Challenged ballots-----------------------------------------------------2Valid votes cast plus challenged ballots----------------------------------1543The original charge was filed on November 10, 1944A previous complaint had been issued on May 23, 1945. The complaint issued on July25 was in the nature of an amended complaint 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations of the complaint insofar as they alleged that the respondent in-spired the activities of the Employees Protective Association.'During the courseof the hearing the undersigned reserved ruling on the admission of an exhibit aoffered by the Board which was offered to show that the respondent assisted inthe preparation of an anti-union slogan on election day.The exhibit is herebyrejected.At the close of the hearing, the undersigned advised the parties thatthey might argue orally, and might file briefs with the undersigned within 14days from the close of the hearing.None of the parties engaged in oral argu-ment.Subsequently, the undersigned extended the period within which briefsmight be filed to September 10, 1945. On September 10 the respondent filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a co-partnership composed of A R. Benua, Louis P. Benua,A. R. Benua, trustee for Thomas R. Benua, and A. R. Benua, trustee for RichardS.Benua, d/b/a The Ebco Manufacturing Company 't has its principal plantand place of business at Columbus, Ohio, where it is engaged in the manufactureof electric water coolers.During the 12 months immediately preceding thehearing, the respondent purchased raw materials valued in excess of $500,000,of which approximately 75 percent was shipped to the respondent from pointsoutside the State of Ohio.During the same period, the respondent sold finishedproducts in excess of $1,000,000, of which approximately 80 percent was shippedto purchasers outside the State of OhioThe respondent, at the time of thehearing, employed approximately 220 employees.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio, and Machine Workers of America, of liated withthe Congress of Industrial Organizations, is a labor organization admittingemployees of the respondent to membership.III.THE UNFAIR LABORPRACTICESA. Interference, restraint, and coercionThe Union began organizing the respondent's employees in August 1944, and,as has been stated, on February 22, 194.5, filed its petition for certification asrepresentative of the respondent's employees for the purposes of collectivebargaining.The organizational campaign and the ensuing election on May 25,were attended by certain events which the Board contends constituted inter-ference, restraint, and coercion, within the meaning of Section 8 (1) of theAct.These events are hereinafter considered.On October 2, 1944, the respondent convened a meeting in the shipping roomwhere A. R. Benua, its general manager, addressed the employees. Benuastated that it was the respondent's policy not to interfere with the union activ-ities of its employees, and that membership in a union would not prejudice thestanding of any employee.Referring to a union leaflet which attacked the'While the allegations of the complaint in this respect were general, the Employees Pro-tective Association not being mentioned by name, the evidence showed the existence of theAssociation and that it, members engaged in anti-union activity.This was done off therespondent's time, and there was no evidence of inspiration or assistance by the respondent.Board's Exhibit 15 THE EBCO MANUFACTURING COMPANY215respondent's wage scale as inadequate, Benua entered into an exposition of thescale and described unsuccessful attempts to obtain from the War Labor Boardpermission to increase wages in certain categories.Benua made no reference tothe Union other than identifying it as the author of the leaflet in question.The undersigned does not find Benua's remarks to constitute interference,restraint, or coercion.On October 12 the respondent posted the following :NoticeNo solicitationor promotion of any kind forany purpose will be tolerated during workinghours.On November 6 the respondent posted the following notice, which extended theprohibition against solicitation to include any solicitation on the respondent'sproperty,NoticeNo solicitation or promotion of any kind forany purpose will be tolerated during workinghours nor at any hour on company premises.The rule, as extended, is discriminatory in that it serves to prohibit solicitationduring the lunch and other free periods, which have been held to be the employee'sown time.' There is no evidence, however, that the rule as posted on November 6was enforced as to any employee 'On May 22, 1945, 3 days prior to the election, the respondent mailed copies ofthe following letter to all its employees :To all EBCO einploilecs.During the past several months, a question has been created at Ebco.ACIO Union organizer has made persistent efforts to have his Union recog-nized as the sole bargaining agency for Ebco employees.To accomplish hispurpose, it was first necessary to obtain signatures on cards, signifying sucha desire on the part of a majority of the employees. In order to persuadeyou to sign these cards and to vote for the Union in the coming election, theorganiz ^r has made promises of many advantages and benefits (too numeroustomention) that you do not have now. Now it becomes necessary for amajority of the eligible employees to confirm this desire by secret ballot inan election, before the Union can become the exclusive bargaining agentfor EBCO employeesThe election will be held May 25th, 1945Others will doubtless tell ^-ouabout the details of the electionIwill confine my remarks to the issues.The best way to predict the future is on the basis of the pastLet's lookat the record and truthfully answer the following questions:1.Does the management have a reputation for honesty, capability andconsideration for its employees?QA riatioii Coi p v N L R11 , 324 U S 793, affirming 142 F (2d) 193(C C A 2), enforcing 51 N L R B 1186'There is considerable evidence in the record of solicitation for the Union during lunchperiod'sIn addition, on 'March 22, the respondent seut letters to its employees in which it ex-plained the piomisions of a profit sharing plan, and on April 2, Benaa made another speechin which lie explained the respondent's vacation planIn neither the letter nor the speechwas there any reference to the Union or to the organization of the respondent's employees,and the undersigned finds them both to be innocuous 216DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Has the EBCO Company lived up to the confidence and trust placed init by the late Federal Judge Hough-whose chief reason for selling it, thebankrupt Ebinger Company, was that the new company would furnish steadyemployment to an increasing number of `u orkers and would in time becomea well established Columbus enterprise?3.Have foremen, superintendents, and executives been advanced from theranks of EBCO employees, according to the initial announcement of companypolicy?Are the opportunities for advancement good at EBCO?4.Has it been possible for employeeswhosuffered misfortune and dis-ability to get help from the Company, when needed?5.Has the management sympathetically considered the welfare and futureof EBCO employees in all actions throughout ten years they have been inexistence?6.Is the management in daily attendance and in close contact with allplant operations and employees, or is it done by remote control for someoutside owner?7.What assurance have you that the Union can make good its promisesif you vote it in? If the Union does not make good, what comeback have you?8.If you vote the Union in-can you ever vote it out afterward?9.Has the Union made you feel confident of its honesty and dependability?Is the Union unselfish, or is it not? Is it interested in your personal, indi-vidual welfare and future, or is it self-seeking?On the basis of its pastrecord, is it open and above-board and dependable, or don't you know?These are the questions you must answer for yourself before you vote.If you do not know the truth, it will pay you to discuss the questions withothers who do know.A "Yes" vote means you wish to turn over to a Union, exclusively, andindefinitely, your rights in dealing with the EBCO Company in all mattersaffecting your rates of pay, wages, hours of work, and other conditions ofemployment.A "No" vote means you wish to retain for yourselves those rights in deal-ing with the Company individually, or in employee groups, as in the past.A "No" vote is for continuing the practice where any individual employeeor group of employees, may at any time discuss such matters directly withany of the supervisory force or management.Some of you may wonder if your preference, stated any time in the past,must govern how you vote on May 25th. It does not. This election is bysecret ballot so that you can vote as you feel now, without fear or favor fromany source.Whether or not you have signed anything or whether or notyou belong to any group or organization, you have the right to vote accord-ing to your wishes.The growth and progress at EBCO has been built up over the years, byfaithful service to its customers. It has been built with the EBCOorganiza-tion operating as a team, with each member interested in and dependent uponthe work of all the others.Hearty cooperation and mutual confidence andrespect have enabled us to progress to the place of being the largest pro-ducer in our industry.Our prospects for future growth and progress are bright. Our plans havebeen unfolded to you as fast as they have been developed. Their accomplish-ment will require some time and the continued cooperation of every employee.If the Union is voted in, the Company will faithfully carry out its obliga-tions under the law, and will do its best, under existing conditions, to makeits plans work out successfully. THE EBCO MANUFACTURING COMPANY217Again, I urge you to consider every issue carefully before you vote. Again,I urge every one to vote. The outcome of the election will be determinednot by a majority of all the employees entitled to vote, but bya majority ofthose who do vote.This means that if only half of you vote, the majority ofthose voting will decide for all.The decision is inyourhands. (All italics in original.)This letter is similar to the letter wherein the Court in theAmerican Tubecase 10held not to be violative of the Act in the circumstances therein obtaining.On May 25, the day of the election, the respondent caused to be passed outto employees lists of eligible voters, headed by a statement that a failure to votewas "about the same as giving a vote for the result you do not want."On the day prior to the election, the Union distributed to its members andsupporters large red, white, and blue buttons bearing the inscription "VoteU. E.-C. I. 0." These were freely worn in the plant on the day of the election.A few carne into the possession of employees opposed to the Union, some ofthem pasted tape with the legent "NO" over the initials "U. E.-C. I. 0.," so thatthe button, thus altered, read "Vote No."Other anti-union employees woreother improvised badges bearing "Vote No" in colored crayon.The appropriation by some employees opposed to the Union of union badges, andtheir alteration in such a way as to convert them into anti-union slogans, ledto an incident upon which, together with other incidents, it is contended that theelection should be set aside. James Thompson, a union adherent, on the morningof election day removed altered union buttons from the coats of three other em-ployees as they passed his place of work. It does not appear from the recordthat any altercation, much less any physical encounter, eventuated.Thompson'sactions, however, came to the attention of Buck Sherman, foreman of the machinedepartment in which Thompson worked, who reported them to James Coulter,plant superintendent.About noon, Coulter called Thompson and Sherman tohis office, where he told Thompson that he had no right to remove the buttonsfrom other employees, adding that anyone who engaged in violence was subjectto dismissal.Thompson denied that he had engaged in any violence. Cqulterthen instructed Thompson to return the buttons to the employees who had beenwearing them, which Thompson refused to do until he had consulted with Dun-man, organizer for the Union. It was finally arranged that Thompson, in thepresence of two witnesses, should give the three badges to Sherman for returnto the employees in question, and this was done.At another time during the day of the election, Elmer Faller, an employee whohad not been employed long enough to be able to vote under the Board's Directionof Election, was approached by his foreman, Dave Parry. Parry told Faller,'in the presence of two other employees, that, in view of the fact that Faller couldnot vote, there was "no use" in his wearing C. I. O. buttons. Parry's referencewas to three union buttons which Faller wore, two on the front of his coat andthe third on the back, Parry took the button from the back of Faller's coatand asked Faller if he wanted Parry to paste over the words "U. E -C. I. 0." apiece of tape which Parry had in his hand, and which had "No" printed on it.The tape was similar to that previously described as being worn by anti-unionemployees on election day.Faller jerked the button from Parry and replacedit on his coat, saying that the Union was going to win the election even thoughhe himself couldn't vote, to which Parry replied: "Maybe so; maybe no." Latera N L. R. B. v Amercan Tube Bending Co., Inc.,134 F. (2d) 993 (C. C. A. 2),settingaside 44 N. L. R. B. 121, cert den 320 U S. 768.11The findings as to the events in which Faller and Parry participatedare based uponFafler's credible and uncontradicted testimony.Parry was not calledas a witness. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same day, Parry approached the crew of which Faller was a member, someof whom were wearing "Vote UE-CIO" badges and others of whom were wearing"Vote No" slogans, and stated to the group that if the Union came into the plantthe employees would have to pay $25 to join it.Rudolph Krebs, employed in the shipping room, testified that on the day fol-lowing the election he was approached by Russell Moore, shipping room foreman,who said to him with obvious reference to the Union's loss of the election: "Well,I guess you'll give up your union activities."Moore, while testifying, deniedmaking this statement. The undersigned, however, credits Krebs' testimony anddoes not credit Moore's denial.ConclusionsThe undersigned findsthat bythe acts and statements of Parry and Moore,related above,the respondent interfered with,restrained and coerced its employ-ees.Under the circumstances herein prevailing,the undersigned cannot dismissas innocuous or as privileged,the respondent's letter of May 22, 1945. Theletter occurred in close conjunction with the election day activitiesof Parry andMoore,and must be construed in the light thereof. Parry'sstatements toFaller and other members of his crew that the Unionwoulddemand a $25membership fee if it came into the plant,coupled with Parry's removal of aunion button from F'aller's coat in the presence of other employees,and hisattempt to substitute an anti-union slogan in its place, had the effect of demon-strating to the employees the respondent's opposition to the Union,and werein sharp contradiction to the respondent's statements,expressed in its letter ofMay 22, that the employees might vote"without fear or favor from any source."The undersigned believes that the employees who viewed Parry's anti-union activi-ties on the day of the election,as well as those employees who learned aboutthem, could not have but interpreted Benua's statements in the light of Parry'sacts, and concluded that the respondent was prepared to reinforce by its activeintervention in the election its expressed opposition to the Union as representativeof its employees.The undersigned finds that by issuing its letter of May 22, 1945,as well as bythe acts and declarations of foremen Parry and Moore,by promulgating a rulewhich has the effect of prohibiting solicitation during the employees'free timeand by the totality of these events,the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act'2B. The dischargeWilbur Reinier came to work for the respondent in Mai 1944, in the shippingdepartment.In August, he was transferred to the first assembly department,under the foremanship of Virgil Echelbarger, where he continued to work untilhis discharge on November 2. 1944Reinier joined the Union on September 6,1944.On November 2, Echelbarger approached Reinier while at work and told himto report to Coulter in the latter's officeCoulter told him that he had beeninformed that he had been soliciting members in the Union, when he should havebeen working and threatening them with discharge if they did not join. Coulter,according to Reinier, told Reinier that although his work was good and althoughCoulter bated to see him go, Coulter would have to discharge him, adding that12The effect of the unfair labor pra< tires upon the election is hereinafter discussed underthe sectionentitled "The remedy-," where it is found that the Union's objections to theelection should be sustained THE EBCO MANUFACTURING COMPANY219when "the Union matter straightens up" he could perhaps return to the respond-ent's employReinier asked Coulter who had complained of him and Coulterrefused to give him the information. Coulter testified that the reason for hisrefusal was that he was afraid it might cause trouble in the shop and impairplant discipline.Coulter denied while testifying that he mentioned the Union when he dis-charged Reinier.Reinier impressed the undersigned as an unreliable witness,and lie accepts Coulter's denial as being true.Reinier denied, while a witness,that he ever solicited anyone for membership in the Union during working hours.His testimony on this point was contradicted by that of Barbara Freeland andFrank Meyers. the testimony of whom the undersigned credits.Freeland, whocame to work for the respondent in October 1944, related that shortly after shebegan her employment Reinier approached her while she was working and askedher to sign up in the Union.When Freeland refused to do so, Reinier told herthat when the Union came in she would lose her job if she wasn't a member.Freeland reported this conversation to Clara Casto, an older employee, and askedher if this was true. Casto reported the matter to Coulter, at the same timeasking him for verification of Reinier's claim.Meyers testified that on November 2, the day of Reinier's discharge, while hewas getting a drink at the water fountain, Reinier told him that if he and theother "older timers" did not join the Union they would lose their jobsMeyersimmediately reported this conversation to Coulter.His testimony as to hisconversation was as follows:Q.Where did you tell Mr. Coulter about it?A. I went down to his office.Q Vi hat did you tell Mr. Coulter?A. I told him just what had happened.When he told me that, you know,Iwalked away and I went back to my jobThen I thought a little bit aboutit; and I just thought. "Well what's lie got to do with my job?" I thoughta little bit more about it ; and I thought, "I guess I'd better go down andsee what he has to do with it." And so then I looked for the boss of thelowside department, Joe Coulter; and he was busy. I couldn't find him.So then I went down to Jim Coulter's office.Q.What did you tell Jim?A. I told Jim just what had happened. I was taking a drink of water;and Wilbur Reinier was standing there; and he said to me, he said, "Youold-timers," he says, "if you don't sign a Union card," he says, "you'll belosing your jobThen you'll be sorry."Q. Did you tell Mr. Coulter why he had told you that?A. Yes. I told him I asked Mr. Coulter ; inquired to find out what WilburReinier had to do with my job.Q What did Mr. Coulter tell you?A.He told me that he didn't have anything to do with my job at all.Q. Did he tell you anything else?A. No, he didn't.Q.Had anybody ever asked you to report such incidents to Jim Coulter?A No, I don't think they did; but I took it on my own initiative, becausethey had a notice up on the bulletin board. there would be no solicitation ofany kind during working hours.Coulter testified, that after his conversation with Casto, he asked Echelbargerif he knew of any solicitation in his department by Reinier or any other em-ployee.Echelbarger told Coulter that on one occasion he had to send Reinierback to work when he had found him talking to Freeland in another department. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next time that Reinier came to Coulter's attention was on November 2, theday of his discharge, when Meyers complained about him. Coulter again gotin touch with Echelbarger and asked him if he knew of any additional instancesof union solicitation in his department, since their previous conversation onthat subject.Echelbarger stated that there had been one other occasion thathe found Reinier talking to a girl in another department, as a result of which hesent Reimer back to his own department.Coulter reported Meyers' complaint to Louis Benua, and related the previouscomplaint concerning Freeland, and asked Benua what should be done aboutReinier.Benua gave it as his opinion that Reinier should be discharged.Both Coulter and Benua testified that their decision to discharge Reinier wasbased partly on Reinier's previous record, including the recommendation of hisfirst foreman, Slagle, who had wanted to discharge Reinier shortly after hewas hired, because of inefficiency as well as on the incident of solicitation byReinier on the respondent's time.The undersigned credits the testimony ofCoulter and Benua in this respect.He believes and finds Reinier was dischargedbecause of repeated violations of the rule against solicitation during workinghours, and because of threats to employees that if they did not join the Unionthey would lose their jobs, and not because of Reinier's activity on behalf of theUnion.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III-A, above, occurringin connection with the operation of the respondent set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in and is engagingin certain unfair labor practices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found above that Foreman Parry on the day of the electionengaged a group of employees in a conversation during which he stated in effect,that if the Union won the election the employees would have to pay 25 dollarseach to join the Union, and that at another time on the same day, Parryapproached a group of three employees and attempted to substitute an anti-unon badge in place of the union badge one of them was wearing. It has alsobeen found that on thesameday, when a pro-union employee, Thompson, tookanti-union badges from other employees, he was called to the office and orderedto make restoration of the badges under threat of discharge.'sThese instances,in the opinion of the undersigned, occurring in conjunction, must have had theeffect of convincing the employees not only that the respondent did not want theUnion to win the election, but that it was prepared to take steps to see that itdid not. In view of these activities, and in further view of the closeness of theelection results, the undersigned will recommend that the Union's objectipns tothe election be sustained and that the result of the election be set aside.'aTheundersigned does not findthat the incidentpertainingto Thompsonof itself con-stituted an unfair labor practice. THE EBCOMANUFACTURING COMPANY221Upon the basis of the foregoing findings of fact and upon the entire recordin the case the undersignedmakesthe following :CONCLUSIONS OF L.iw1.United Electrical Radio and Machine Workers of America,affiliatedwiththe C. I. 0., is a labor organization within the meaning of Section 2 (5) of theAct2.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,the respondent has engaged in, and isengaging in unfair labor practices within the meaning of Section 8(1) of theAct.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, A. R. Benua, Louis P. Benua, A. R.Benua, trustee for Thomas R. Benua, and A. R. Benua trustee for Richard S.Benua, co-partners, d/b/a The EBCO Manufacturing Company, Columbus, Ohio,its officers, agents, successors and assigns shall :1Cease and desist from :(a) Interfering with, restraining, or coercing its employees in the exercise ofthe rights of self-organization, to form labor organizations, to join, or assistUnited Electrical Radio and Machine Workers of America, C. I. 0., or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Rescind immediately the rule against solicitationsinsofar asitprohibitsunion activity in the plant except during working hours.(b)Post at its Columbus, Ohio, plant copies of the notice attached hereto,marked "Appendix A". Copies of the said notice, to be furnished by theRegionalDirector for the NinthRegion, shall,after beingduly signedby the respondent'srepresentative, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafterin conspicuousprices, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondentto insure that said notices arenot altered, defaced, or covered by any othermaterial ;(c)Notify the Regional Director for the NinthRegion in writing withinten (10) days from the date of the receipt of this IntermediateReport what stepsthe respondent has taken to comply therewith.It is further recommended that,unless on or beforeten (10)days from thedate of the receipt of the Intermediate Report therespondent notifies said Re-gional Directorin writingthat it will comply with the foreigningrecommenda-tions, the National Labor RelationsBoard issue an order requiring the respondentto take theaction aforesaid.It is furtherrecommendedthat the objections of UnitedElectrical Radio andMachine Workers of America, C. I. 0., to the electionof May 25, 1945, in conform-itywith the findingsmade herein be sustained,and that theresults of saidelectionbe set aside. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that the complaint be dismissed insofar as italleges that the respondent discriminatorily discharged Wilbur Reinter,As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective July 12, 1944,any party or counsel for the Board may, within fifteen(15) days from the dateof the entry of the order transferring the case to the Board,pursuant to Section32 of Article II of said Rules and Regulations,filewith the Board, RochambeauBuilding,Washington,D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding(including rulings upon allmotions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Direetor.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10)days from the date of the order transferring the caseto the Board.HORACE A. RUCKEL,Trial Examiner.Dated September 25, 1945.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist United Electrical,Radio and Machine Workers of America,C. I. O. or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of this union, orany other labor organization.The rule against solicitation in the plant ishereby rescinded except as it prohibits solicitation during working hours.THE Eaco MANUFACTURING COMPANY,Employer.Dated--------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.